76 So. 3d 1067 (2011)
Timothy ANDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-4477.
District Court of Appeal of Florida, Fourth District.
December 21, 2011.
*1068 Carey Haughwout, Public Defender, and Richard B. Greene, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Pantoja v. State, 59 So. 3d 1092 (Fla.2011).
POLEN, STEVENSON and TAYLOR, JJ., concur.